—Appeals from an order and amended order of the Supreme Court (Dier, J.), entered May 25, 1994 and September 13, 1994 in Warren County, which granted a mo*841tion by defendants Joseph J. Marcino, III and Marcus Noble, Inc. to compel plaintiff to submit to an examination by an occupational rehabilitation expert.
In accordance with our recent decision in Mooney v Osowiecky (215 AD2d 839), we reverse Supreme Court’s orders directing plaintiff to submit to testing and other evaluation by an occupational rehabilitation expert.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the order and amended order are reversed, on the law, with costs, and motion denied.